Citation Nr: 1547347	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  08-30 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected residuals of a right fibula fracture prior to October 9, 2014, and in excess of 20 percent from October 9, 2014.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1974 to October 1975.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2006 rating decision in which the RO continued a 10 percent rating for the service-connected residual right fibula disability and denied service connection for a nervous condition as secondary to the service-connected residual right fibula disability.  In July 2006, the Veteran filed a notice of disagreement (NOD) as to the denial of both claims.  A statement of the case (SOC) was issued in July 2008, and the Veteran subsequently filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008.  

This appeal also arose from a November 2007 rating decision in which the RO denied the Veteran's request to reopen the claim for service connection for a low back disability as secondary to the service-connected right fibula disability.  In July 2008, the Veteran filed an NOD as to the denial of his claim.  An October 2009 SOC was issued in November 2009, and the Veteran subsequently filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.  

In April 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is associated with the Virtual VA claims file.  

In August 2014, the Board reopened the claim for service connection for a low back disability as secondary to service-connected residuals of right fibula fracture and remanded claims for service connection for a low back disability on the merits and for service connection for an acquired psychiatric disorder as well as the claim for an increased rating for service-connected residuals of a right fibula disability for additional development of the evidence.  

In February 2015, the RO granted service connection for major depressive disorder and assigned a rating of 70 percent, effective June 24, 2005 and granted service connection for lumbar spine osteoarthritis and assigned a 20 percent rating, effective June 6, 2007.  Therefore, these issues are no longer on appeal.  

In February 2015, the RO also granted a rating of 20 percent for residuals of a right fibula fracture, effective October 9, 2014.  A claimant will generally be presumed to be seeking the maximum, available benefit for a disability, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board has characterized this matter as reflected on the title page.
 
This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  


FINDING OF FACT

In November 2015, VA received an electronic record from the Social Security Administration indicating that the Veteran died in October 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015); see also 79 Fed.Reg. 52977 (Sep. 5, 2014).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." Under the provisions of these regulations, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



						
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

		

Department of Veterans Affairs


